Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/274,600 is a 371 national stage application of EP18306186.0. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18306186.0, filed on 09/10/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reply to Remarks in Preliminary Amendment
	Applicant in their remarks filed 03/09/2021 amended claims 1-5, and 7. Applicant canceled claims 6, 8, and 10. Claim 9 was unchanged. Claims 1-5, 7 and 9 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and species selection of BYL719 (Alpelisib) as the PI3K inhibitor and selumetinib as the MAPK inhibitor in the reply filed on 10/05/2022 are acknowledged. Pending claims 7 and 9 are withdrawn as drawn to a nonelected invention. Examination was limited to the elected claims, 1-5, and species. 
Applicant’s request for one month extension of time to respond to the restriction/election of species mailed August 2, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 recites “A method for treating neurofibromatosis type 1 and type 2 in a subject in need thereof comprising administering the subject with a therapeutically effective amount of PI3K inhibitor.” 
Claims 2-5 are drawn to embodiments wherein the method includes secondary inhibitors selected in the alternative as listed in claim 2, a limitation wherein the inhibitor is BYL719(Alpelisib), formulations of the invention for administration, and a limitation wherein the PI3K inhibitor is administered as part of a multi therapy.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (US 2011/0230476 A1, published 2011), Evans et al (Clin. Cancer Res. 2009, 15(16) 2009), and Patel et al (Expert Opin. Investig. Drugs (2012) 21(4)). 
In regards to claim 1, Niu throughout its disclosure and specifically at p. 8, para. [0059] discloses inhibitors of PI3 kinases. Niu at p. 212, para. [0727] discloses that certain embodiments of the invention provide methods for treating neurofibromatosis type I and type II. Niu at p. 213, para. [0739]-[0740] discloses administration of its invention to elicit a therapeutic effect in patients in need thereof. Niu at p. 211, para [720] discloses that “PI3K has also been implicated in [neurofibromatosis type II], suggesting that PI3K inhibitors could be used to treat NF2-related disorders.” Niu at p 211, para. [0720] further cites Evans discussed below.
In regards to claim 2, Niu at p. 216, para. [0760] discloses that compounds of its invention may also be used to advantage in combination with other antiproliferative compounds such as AZD6244/ARRY142886. AZD6244 is known in the art as Selumetinib. While it is classified as a MEK inhibitor, it ultimately serves to block the MAPK pathway as discussed below. 
In regards to claims 4, Niu at p. 213, para. [0739] discloses that in certain embodiments of its invention, the PI3K inhibitor is administered to humans and other animals, orally or topically. 
	In regards to claim 5, Niu at p. 220, para. [0799] discloses that compounds of its invention can be administered alone or in combination with one or more other therapeutic compounds.
Evans at p. 5034, sec.”What do we know-and Do Not Know-about NF2 Biology?”, para. 4, recites “Merlin may also control surface availability of and signaling from other ErbB family members, and microarray analyses suggest that the phosphatidylinositol 3-kinase (PI3K) pathway should be considered for NF2.” Evans at p. 5033, para 6, states “there is a pressing need to identify an alternative or adjunct to surgery.”
Patel throughout the reference teaches the use of Selumetinib towards metastatic melanoma. Patel, at p. 532, sec. 1.2 teaches that researchers within the art had hypothesized that inhibition of target protein kinases within the MAPK pathway, such as MEK, would ultimately inhibit tumor growth. Therefore, one of ordinary skill in the art would know that inhibition of MEK would inhibit the MAPK pathway. Further, Patel at p. 532, sec. 2.1 recites “The oral MEK inhibitor selumetinib (AZD6244, ARRY-142886)…is a selective non-ATP-competitive agent that blocks the MAP kinase-signaling cascade.”
It would have been prima facie obvious at the time of the effective filing date to one of ordinary skill in the art to envision a method for treating neurofibromatosis type 1 and type 2 comprising administering the subject a therapeutically effective amount of a PI3K inhibitor. The teachings of Evans indicate that the PI3K pathway had been suggested as a target for neurofibromatosis type 2 treatment. Further, Niu is evidence that another PI3K inhibitor had already been developed to potentially treat neurofibromatosis type 1 and type 2 prior to the effective filing date of the instant application. Niu also suggests that their PI3K inhibitor can be used in combination with other inhibitors such as the MEK inhibitor AZD6244. Therefore, one of ordinary skill in the art would have known that a combination of PI3K inhibitor and AZD6244 could be used to treat neurofibromatosis with a reasonable assumption of success. The teachings of Patel also indicate that the MEK inhibitor AZD6244 was also known as Selumetinib at the time of the effective filing date and therefore, the combination of PI3K inhibitor and selumetinib was known prior to the effective filing date. 
	One of ordinary skill in the art would be motivated to use the PI3K inhibitor(s) taught in Niu to treat neurofibromatosis as Evans suggests it would have been beneficial to identify alternative treatments to surgery, such as drugs that target the PI3K pathway. Although there is no listed amount of PI3K inhibitors in the references, the fact that Evans teaches the PI3K pathway as a potential inhibition target renders the use of any PI3K inhibitor to treat neurofibromatosis obvious. 
	
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrilli et al., (Am. J. Trans Res 2014: 6(5): 471-493) and Abrams (US 2019/106604, published June 2019).
	Petrilli et al. throughout the publication and particularly at the abstract, teaches identifying phosphatidylinositol 3-kinase (PI3K) as a potential Neurofibromatosis type 2 (NF2) drug target. 
In regards to claim 1, Petrilli, at the abstract and p. 488, para. 4, describes NF2 as a disease characterized by development of multiple benign tumors in the nervous system and the great need for non-surgical drug treatments. Petrilli, using an in vitro ultra-high throughput screen assay with cells from a mouse NF2 model, identified and confirmed the PI3K inhibitors, including AS605240 as well as 9 others small, warrant further evaluation as potential NF2 therapeutics, (see, p. 472, para 3). Petrilli notes the recent development of several small molecule PI3K inhibitors have been developed and that no less than fifteen compounds have progressed to clinical trials for cancer, (see, p. 472, para 2).
Abrams, US 2019/106604, published 6 June 2019, at p. 2, para [0009] describes the structure of the PI3K inhibitor and the names Alpelisib and BYL719, pharmaceutically acceptable salt thereof. 
In regards to claim 3, Abrams at p. 7, para [0045] teaches this molecule, also known as Alpelisib or BYL719, as a PI3K inhibitor. Abrams, US 2019/106604, claims priority to US 62/593/750, filed 01 Dec 2017 and US 62/771,757, filed 27 Nov 2018. US 62/593/750, filed 01 Dec 2017, discloses this PI3K inhibitor structure (shown below) and names Alpelisib and BYL719 at p. 7, para [0037] which reads on the element of claim 3. The US 62/593,750 provisional alone is prior art. 

    PNG
    media_image1.png
    127
    148
    media_image1.png
    Greyscale
 
	It would have been prima facie obvious at the time of the effective filing for one of ordinary skill in the art to have used the PI3K inhibitor Alpelisib in a method for treating or neurofibromatosis type 2. 
	One of ordinary skill in the art would have been motivated to use Alpelisib to treat NF2 as other PI3K inhibitors had been shown to be effective in treating NF2 by Petrilli and there would be a incentive to discover new uses and treatment opportunities for known PI3K inhibitors. 

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (US 2011/0230476 A1, published 2011) in view of Fairhurst (US 8227462 B2, published 2012), Petrilli et al., (Am. J. Trans Res 2014: 6(5): 471-493), and Abrams (US 2019/106604, published June 2019).
In regards to claims 1 discussion of the elements of Niu in the 103 rejection above are incorporated here. Specifically, where Niu teaches a method of treating neurofibromatosis type 1 and type 2 that comprises administering a PI3K inhibitor. 
Niu does not explicitly teach or fairly suggest a method of treating neurofibromatosis type 1 and type 2 with the PI3K inhibitor Alpelisib (also known as BYL719).
	Fairhurst (US8227462, published 2012) throughout its reference teaches pyrrolidine-1,2-dicarboxamide derivatives and specifically at col. 2, l. 49 teaches that compounds of the formula taught in its reference inhibit PI3K. Specifically, Fairhurst at col. 44, Example 15 discloses a compound of the formula and name shown below which is identical to that of the structure of the disclosed compound in Abrams seen above..

    PNG
    media_image2.png
    371
    381
    media_image2.png
    Greyscale

 Fairhust at col. 2, l. 53-67 teaches that the compounds in its reference show improved selectivity for PI3K alpha, and show improved metabolic stability which leads to improved pharmacokinetic profiles.
Petrilli et al. throughout the publication and particularly at the abstract, teaches identifying phosphatidylinositol 3-kinase (PI3K) as a potential Neurofibromatosis type 2 (NF2) drug target. Petrilli notes the recent development of several small molecule PI3K inhibitors have been developed and that no less than fifteen compounds have progressed to clinical trials for cancer, (see, p. 472, para 2). Therefore, it was known at the time of the effective filing date that PI3K inhibitors were potential therapeutics for neurofibromatosis.
Abrams published 6 June 2019, at p. 2, para [0009] describes the structure of the PI3K inhibitor and the names Alpelisib and BYL719, pharmaceutically acceptable salt thereof. Abrams at p. 7, para [0045] teaches this molecule, also known as Alpelisib or BYL719, as a PI3K inhibitor. Abrams, US 2019/106604, claims priority to US 62/593/750, filed 01 Dec 2017 and US 62/771,757, filed 27 Nov 2018. US 62/593/750, filed 01 Dec 2017, discloses this PI3K inhibitor structure and names Alpelisib and BYL719 at p. 7, para [0037].
It would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to have substituted the PI3K inhibitor of Niu with Alpelisib 
as in Fairhurst to arrive at a method of treating Neurofibromatosis type 1 and 2 with a PI3K inhibitor.
	One of ordinary skill in the art would be motivated to make this change as Fairhurst teaches Alpelisib shows improved selectivity for PI3K alpha and shows improved metabolic stability. One of ordinary skill in the art would expect a reasonable degree of success as Petrilli teaches the potential therapeutic capabilities of several PI3K inhibitors towards neurofibromatosis.   
Art Pertinent to Disclosure
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (European Journal of Cancer, 45, 2009, 1709-1720), James et al (Mol. Cell. Biol. 29: 4250, 2009).
Lee at p. 1710, para. 3 recites “We and other have identified several signaling pathways that are frequently deregulated in [vestibular schwannomas], including the PI3K/AKT pathway….Since the PI3K/AKT pathway serves as a convergence point for many growth stimulus, and through its downstream substrates, controls cellular processes and response…its activation likely contributes to tumorigenesis. Thus, the PI3K/AKT pathway is an attractive therapeutic target for [vestibular schwannomas]. 
James at p. 4251, para. 4 teaches “The findings of these studies provide insight into the mechanism of merlin tumor suppressor activity and, moreover, indicate that rapamycin or rapamycin analogs in combination with PI3K inhibitors may provide promise as new therapeutic in the treatment of meningiomas and schwannomas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624